                        Case 21-12317-EPK          Doc 95       Filed 07/15/21       Page 1 of 1




         ORDERED in the Southern District of Florida on July 15, 2021.




                                                                     Erik P. Kimball, Judge
                                                                     United States Bankruptcy Court
_____________________________________________________________________________

                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                     WEST PALM BEACH DIVISION

         In re:                                                           Case No. 21-12317-EPK

         HELLENIC PETROLEUM LLC,                                          Chapter 7

                Debtor.
         ___________________________________/

                         ORDER DENYING MOTION FOR RELIEF FROM STAY

                  This matter came before the Court for hearing on July 14, 2021 upon Creditor 1930

         North Federal, LLC’s Emergency Motion for Relief from the Automatic Stay to Proceed with

         Eviction [ECF No. 81] (the “Motion”). For the reasons stated on the record at the hearing,

         the Court ORDERS and ADJUDGES that the Motion [ECF No. 81] is DENIED without

         prejudice.

                                                          ###

         Copy to:

         Jerron Kelley, Esq.

         Jerron Kelley, Esq. shall serve a copy of this order on all parties in interest and file a certificate
         of service with the Clerk of Court.


                                                       Page 1 of 1
